536 So. 2d 268 (1988)
Guy HALL, Appellant,
v.
The STATE of Florida, Appellee.
No. 86-264.
District Court of Appeal of Florida, Third District.
November 15, 1988.
Rehearing Denied December 28, 1988.
*269 Bennett H. Brummer, Public Defender, and Bruce A. Rosenthal, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Mark S. Dunn, Asst. Atty. Gen., for appellee.
Before HUBBART, BASKIN and JORGENSON, JJ.
PER CURIAM.
In accordance with our decision in Miles v. State, 536 So. 2d 262 (Fla. 3d DCA 1988), that "the maximum sentence a court may impose after revocation of a youthful-offender's probation or community control is the six-year limitation period of the statute," § 958.14, Fla. Stat. (1987), we vacate appellant's sentence.
In addition, we direct the trial court to correct the order revoking probation by striking the finding that appellant resisted arrest without violence. The record discloses that the state conceded there was no evidence to support that finding. Furthermore, the trial court found that the violation of probation was based only on defendant's failure to submit monthly reports and on the sale of marijuana, see Davis v. State, 518 So. 2d 966 (Fla. 3d DCA 1988), but not on resisting arrest.
VACATED AND REMANDED.